Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 27, 2018

                                            No. 04-18-00370-CV

                  IN RE STATE NATIONAL INSURANCE COMPANY, INC.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On June 4, 2018, relator filed a petition for writ of mandamus, and the real party in
interest filed a response. After considering the petition and response, this court concludes relator
is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.
See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on July 27, 2018.


                                                            _________________________________
                                                            Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 17-088, styled State National Insurance Co. v. Stonehouse Builders, LLC,
pending in the 451st Judicial District Court, Kendall County, Texas, the Honorable Bill R. Palmer presiding.